DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the preliminary amendment filed on 05/18/2022 canceling Claims 1 and 2 and adding new Claims 3 and 4.  Claims 3 and 4 are examined.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
20, 24, 30, and 31 – Fig. 1
Fig. 1 is objected to because reference character ‘2’ has a lead line pointing to what appears to be a nozzle wall downstream of throat ‘6’.  However, Specification Para. [0012] disclosed “…a pressurization system 2 consisting of a turbine 15, coolant pump 16, fuel pump 17, and oxidizer pump 18”.  The elements disclosed in pressurization system ‘2’ are enclosed by a rectangular box.  Therefore, there is an inconsistency between reference character ‘2’ in Fig. 1 and the disclosure of Para. [0012].  Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (2020/0149743A1) in view of Chrones et al. (6,185,927) in view of Balepin (2018/0038316A1).
Regarding Claim 1, Singh teaches, in Figs. 1 – 3, the invention as claimed, including a rocket engine comprising: an annular combustion section (Fig. 1) comprising outer (8) and inner (10) walls, one or more of the walls (8 and 10) comprising one or more cooling passages (98 and 122 in 8 and 104 and 124 in 10)) therein; a first propellant source (36); a second propellant source (18); a coolant source (96) comprising a coolant (Para. [0028]), a plurality of injection ports (26, 74 – Para. [0026]) arranged around the annular combustion section (13).
Singh is silent on each injection port comprising an inner outlet, a middle outlet, and an outer outlet, wherein the outlets arranged concentrically; wherein the first propellant source and the second propellant source are fluidically coupled to the injection ports, one to the inner outlet and the other to the outer outlet.
 Chrones teaches, in sole figure, an injection port comprising an inner outlet (60), a middle outlet (76), and an outer outlet (74), wherein the outlets (60, 76, 74) arranged concentrically; wherein a first propellant source (26) and a second propellant source (24) are fluidically coupled to the injection ports, one to the inner outlet (26 coupled to 60) and the other to the outer outlet (24 coupled to 74).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Singh with the concentric injection port of Chrones because all the claimed elements, i.e., injection port comprising an inner outlet, a middle outlet, and an outer outlet, wherein the outlets arranged concentrically; wherein the first propellant source and the second propellant source are fluidically coupled to the injection ports, one to the inner outlet and the other to the outer outlet, were known in the art, and one skilled in the art could have substituted the injection port, taught by Chrones, for the injection port of Singh, with no change in their respective functions, to yield predictable results, i.e., the inner outlet would have facilitated injection of one of the propellants and the outer outlet would have facilitated injection of the other propellant. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).
Singh, i.v., Chrones, as discussed above, is silent on a heater adapted to heat the coolant to a supercritical state, wherein the coolant source is fluidically coupled to the heater and the heater is fluidically coupled to the one or more cooling passages; and wherein the heater and the one or more cooling passages are fluidically coupled to the middle outlet.
Balepin teaches, in Figs. 1 and 2, a heater (122) adapted to heat a coolant (134) to a supercritical state [Examiner notes that the phrase “to a supercritical state” is a statement of intended use and the structure of the device as taught by Balepin can perform the function because heating a fluid to a supercritical state depended on the fluid properties, i.e., the critical pressure and critical temperature.], wherein the coolant source (112) is fluidically coupled to the heater (122) and the heater (122) is fluidically coupled to one or more cooling passages (126); and wherein the heater (122) and the one or more cooling passages (126) are fluidically coupled to the injector (104).
Thus, improving a particular device (rocket engine having annular combustion section), based upon the teachings of such improvement in Balepin, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, i.e., applying these known improvement techniques in the same manner to the rocket engine having annular combustion section of Singh, i.v., Chrones, and the results would have been predictable and readily recognized, that integrating a heater fluidically coupled to the coolant source, the one or more cooling passages, and the middle outlet of the injector would have facilited heating said coolant to a supercritical state and then injecting said supercritical coolant into the annular combustion section thereby increasing efficiency by returning the heat to the annular combustion section. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C).
Re Claim 4, Singh, i.v., Chrones and Balepin, teaches the invention as claimed and as discussed above; except, wherein: the supercritical state of the coolant corresponds to a temperature and a pressure wherein the temperature is within ten percent of the lowest temperature where the coolant becomes supercritical and the pressure is within ten percent of the lowest pressure where the coolant becomes supercritical.  [Examiner notes that the phrase “the supercritical state of the coolant… is within ten percent of the lowest pressure where the coolant becomes supercritical” is a statement of intended use and the structure of the device as taught by Singh, i.v., Chrones and Balepin, can perform the function because heating a fluid to a supercritical state depended on the fluid properties, i.e., the critical pressure and critical temperature.  Heating the coolant to a temperature within ten percent of the lowest temperature, i.e., critical temperature, failed to structurally distinguish Applicant’s heater from the heater of Singh, i.v., Chrones and Balepin.  Similarly, pressurizing the coolant to a pressure within ten percent of the lowest pressure, i.e., critical pressure, failed to structurally distinguish Applicant’s heater from the heater of Singh, i.v., Chrones and Balepin.]
	Note that it has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114.  It has also been held that, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  The structure of the applied prior art, being similar to the structure of the present application, as claimed and disclosed, the two structures will obviously function the same under similar circumstances.
Alternatively, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to define “the supercritical state of the coolant corresponds to a temperature and a pressure wherein the temperature is within ten percent of the lowest temperature where the coolant becomes supercritical and the pressure is within ten percent of the lowest pressure where the coolant becomes supercritical” because Applicant has not disclosed that “the supercritical state of the coolant corresponds to a temperature and a pressure wherein the temperature is within ten percent of the lowest temperature where the coolant becomes supercritical and the pressure is within ten percent of the lowest pressure where the coolant becomes supercritical” provides an advantage, is used for a particular purpose, or solves a stated problem.  In fact, the original written description is completely silent on said claim limitations.  One of ordinary skill furthermore, would have expected Applicant’s invention to perform equally well with the heat exchanger of Singh, i.v., Chrones and Balepin, because defining the supercritical state as an operational temperature range from 100% to 110% of the supercritical temperature and as an operational pressure range from 100% to 110% of the supercritical pressure of said coolant merely defined the coolant input pressure and heated coolant output temperature.
Therefore, it would have been an obvious matter of design choice to modify Singh, i.v., Chrones and Balepin, to obtain the invention as specified in Claim 4.


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see attached Notice of References Cited.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORNE E MEADE/Primary Examiner, Art Unit 3741